 PROB 12C                                                                              Report Date: March 20, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                         Mar 20, 2019
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Thomas Jim Shippentower                   Case Number: 0980 2:17CR00047-SAB-1
 Address of Offender:                          Pullman, Washington 99163
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: September 14, 2017
 Original Offense:        Failure to Register as a Sex Offender, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 24 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Patrick Cashman                    Date Supervision Commenced: January 31, 2019
 Defense Attorney:        John Stephen Roberts, Jr.         Date Supervision Expires: January 30, 2024


                                         PETITIONING THE COURT

To issue a SUMMONS and incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 02/14/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On March 19, 2019, Thomas Shippentower was charged in U.S.
                        District Court, Eastern District of Washington, with Failure to Register as a Sex Offender,
                        in violation of 18 U.S.C. § 2250(a), beginning on or about February 9, 2019, and continuing
                        until on or about March 5, 2019.

                        On February 11, 2019, the undersigned officer spoke with Mr. Shippentower. He stated that
                        he and his girlfriend had gotten into a fight and he was going to move in with his brother in
                        Toppenish, Washington. Mr. Shippentower stated he would register the new address with
                        the Yakima County Sheriff’s Office and report in person to the U.S. Probation Office in
                        Yakima.

                        Thomas Shippentower failed to report any changes in address to the undersigned officer.
                        Numerous attempts to contact the offender went unreturned. The undersigned officer
                        verified with the Whitman County Sheriff’s Office that Mr. Shippentower had not registered
                        a new address in Yakima County as of February 14, 2019.
Prob12C
Re: Shippentower, Thomas Jim
March 20, 2019
Page 2

                       On January 31, 2019, Thomas Shippentower signed his judgment for case number
                       2:17CR00047-SAB-1, indicating he understood all conditions ordered by the Court.
                       Specifically, Mr. Shippentower was made aware by his U.S. probation officer that he must
                       obey all laws.


          5            Mandatory Condition # 5: You must comply with the requirements of the Sex Offender
                       Registration and Notification Act (42 U.S.C. § 16901, et seq.) As directed by the probation
                       officer, the Bureau of Prisons, or any state sex offender registration agency in which you
                       reside, work, are a student, or were convicted of a qualifying offense.

                       Supporting Evidence: Thomas Shippentower failed to register as a sex offender, in
                       violation of RCW 9A.44.130, beginning on or about February 9, 2019, and continuing until
                       on or about March 5, 2019.

                       On February 11, 2019, the undersigned officer spoke with Mr. Shippentower. He stated that
                       he and his girlfriend had gotten into a fight and he was going to move in with his brother in
                       Toppenish, Washington. Mr. Shippentower stated he would register the new address with
                       the Yakima County Sheriff’s Office and report in person to the U.S. Probation Office in
                       Yakima.

                       Thomas Shippentower failed to report any changes in address to the undersigned officer.
                       Numerous attempts to contact the offender went unreturned. The undersigned officer
                       verified with the Whitman County Sheriff’s Office that Mr. Shippentower had not registered
                       a new address in Yakima County as of February 14, 2019, more than the required 3 business
                       days in the State of Washington.

                       On January 31, 2019, Thomas Shippentower signed his judgment for case number
                       2:17CR00047-SAB-1, indicating he understood all conditions ordered by the Court.
                       Specifically, Mr. Shippentower was made aware by his U.S. probation officer that he must
                       register his address within 3 business days of any change of residence.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      3/20/2019
                                                                              s/Patrick J. Dennis
                                                                              Patrick J. Dennis
                                                                              U.S. Probation Officer
Prob12C
Re: Shippentower, Thomas Jim
March 20, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    3/20/2019

                                                                    Date
